Citation Nr: 0406576	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus, to include whether a separate 
disability rating for each ear is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 





INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for bilateral 
hearing loss and assigned an initial noncompensable 
evaluation, and granted service connection for tinnitus and 
assigned an initial 10 percent evaluation.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has level I 
hearing loss in the right ear and level I hearing loss in the 
left ear.

2.  The veteran's tinnitus is manifested by longstanding 
ringing that is bilateral, high-pitched, and seldom.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, Tables 
VI, VII, Diagnostic Code 6100, 4.86 (2003).

2.  The criteria for an initial disability rating in excess 
of 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1),  4.87, 
Diagnostic Code 6260 (2003).

3.  The claim for assignment of separate compensable ratings 
for bilateral tinnitus is without legal merit.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998); 38 C.F.R. §§ 4.14, 4.25, 4.87, NOTE (2) following 
Diagnostic Code 6260 (2003); 68 Fed. Reg. 25,822 (2003); 
VAOPGCPREC 2-2003; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was enacted during the course of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a service-connection claimant must 
be given a VCAA-complying notice before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  Such a notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence necessary 
to substantiate his claim.  In a September 2000 letter, VA 
informed the veteran of the evidence necessary to 
substantiate a claim for service connection.  Additionally, 
the veteran was provided with a copy of the appealed May 2001 
rating decision and a December 2002 statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the information and evidence he was responsible 
for submitting and what evidence VA would obtain on his 
behalf.  In the September 2000 letter, VA informed the 
veteran that VA would obtain his service medical records, any 
records from VA medical centers, and relevant records from 
any federal agencies.  The letter also asked the veteran to 
submit, in essence,  any additional evidence that might help 
support his claim.  Additionally, in a January 2001 letter, 
VA asked the veteran to complete an authorization form for 
any physician or facility where he has received treatment 
since separation from service so that VA could obtain those 
records.  The letter also asked the veteran to submit any 
service medical records in his possession to prevent any 
delays in processing.  Furthermore, the letter informed the 
veteran that it is ultimately his responsibility to submit 
the information and evidence necessary to support his claim.  
Thus, the Board finds that the aforementioned correspondences 
informed the veteran of the information and evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claim.  See Pelegrini v. Principi.  

In this case, because the content requirements of a VCAA 
notice have been satisfied, any error created by not 
providing a single notice to the veteran covering all content 
requirements is harmless error.

The Board notes that effective June 13, 2003, the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260, under which the 
veteran's tinnitus is currently rated, were amended to 
provide in a note following the diagnostic code that only a 
single evaluation is to be assigned for tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 68 Fed. Reg. 25,822 (2003).  While the veteran has not 
been provided with notice of the final rule, the Board points 
out that the final rule adopted without change a proposed 
rule issued by VA on September 19, 2002, see 67 Fed. Reg. 
59,033 (2002), and that both the proposed and final rules 
note that the addition of the note at issue merely codified 
VA's practice of assigning only a single 10 percent 
evaluation for tinnitus, even where the sound is perceived in 
both ears.  Since the rule merely codified existing practice, 
the Board concludes that the veteran will not be prejudiced 
by the Board proceeding to adjudicate his claim without first 
providing him with the text of the notes added to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, a postservice occupational 
health screening report, a VA examination report, and 
assertions made by the veteran in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to an initial compensable rating for bilateral 
hearing loss, an initial rating in excess of 10 percent for 
tinnitus, and separate evaluations for bilateral tinnitus 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, supra.  




II.  Factual Background

The veteran's service medical records are incomplete.  They 
do not contain the veteran's entrance examination reports.  
However, the veteran's December 1971 separation examination 
found the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
N/A
65
LEFT
15
15
15
N/A
15

A September 2000 occupational health screening found the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
45
65
LEFT
20
15
25
75
75

The examiner assessed the veteran with moderate hearing loss 
in the right ear greatest at high frequencies and severe 
hearing loss in the left ear greatest at high frequencies.  
The average puretone threshold of the right ear was 36 
decibels.  The average puretone threshold of the left ear was 
48 decibels.  

The veteran underwent a VA audiology examination in April 
2001.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
12
20
40
65
LEFT
10
15
25
72
77

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The average puretone threshold of the 
right ear was 34 decibels.  The average puretone threshold of 
the left ear was 47 decibels.  The examiner assessed the 
veteran with moderate to severe sensorineural hearing loss in 
the right ear in the frequency range from 3000 to 8000 Hertz, 
and severe sensorineural hearing loss in the left ear in the 
frequency range from 3000 to 8000 Hertz.  In addition, the 
examiner noted that the veteran had a longstanding history of 
bilateral tinnitus that was high-pitched and seldom.  


III.  Analysis

Initially, the Board notes that the veteran is appealing the 
original assignment of disability evaluations following 
awards of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issues are whether a compensable rating is 
warranted for bilateral hearing loss at any time during the 
appeal period, and whether a rating in excess of 10 percent 
is warranted for tinnitus at any time during the appeal 
period.  The Board concludes that the disorders have not 
significantly changed and that uniform ratings are warranted 
for the aforementioned service-connected disabilities. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

A.  Compensable Rating for Bilateral Hearing Loss

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2003).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The veteran's bilateral hearing loss was assigned a 
noncompensable rating under Diagnostic Code 6100.  The Board 
notes that the rating criteria for evaluating impairment in 
auditory acuity were revised, effective June 10, 1999.  Where 
the law or regulations change while a case is pending, 
however, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, the 
record shows that the veteran's claim was filed in September 
2000.  As such, his claim will be reviewed only under the 
revised regulations.

The Board observes that the September 2000 occupational 
health screening report is inadequate for rating purposes in 
that it does not provide the percentage of speech 
discrimination for either ear.  Applying the criteria found 
at 38 C.F.R. § 4.85 at TABLE VI to the results of the April 
2001 VA examination report yields a numerical category 
designation of I for the right ear (between 0 and 41 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent of speech discrimination), and I for the left ear 
(between 42 and 49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 0 percent under Diagnostic Code 6100.  

Additionally, the Board observes that 38 C.F.R. § 4.86 (2003) 
for exceptional patterns of hearing impairment is not for 
consideration in this case as it has neither been shown that 
the veteran ever had puretone thresholds of 55 decibels or 
more at each of the four frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz), or that he ever had a puretone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for bilateral hearing loss.  The benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Initial Disability Rating in Excess of 10 percent for 
Tinnitus

The veteran's tinnitus was assigned a 10 percent rating under 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  

The medical evidence indicates that the veteran's tinnitus is 
bilateral, longstanding, high-pitched, and seldom.

Under Diagnostic Code 6260, a 10 percent evaluation is 
warranted for tinnitus that is recurrent.  The maximum 
disability rating available under this code is 10 percent.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  Effective 
June 13, 2003, the provisions of Diagnostic Code 6260 were 
amended to add a note specifying that raters are to 
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003).

As indicated above, the veteran's tinnitus is currently 
evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability.  The 
veteran contends that he is entitled to separate 10 percent 
evaluations for each ear, since his tinnitus is bilateral in 
nature.  He asserts, in essence, that 38 C.F.R. § 4.25 
requires rating his tinnitus separately for each ear as that 
provision provides, in pertinent part, that "[e]xcept as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accidents, etc., are to be rated 
separately[,] as are all other disabling conditions, if 
any."  See 38 C.F.R. § 4.25(b) (2003).

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, now specifically require the 
assignment of a single evaluation for bilateral tinnitus.  
The Board notes that while the veteran contends that 
38 C.F.R. § 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
(". . . to rate each ear separately would be a violation of 
the principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedential opinion holding that 
38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The opinion went on to hold that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003.

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for bilateral tinnitus.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code, even where the 
tinnitus was evaluated under the schedular criteria in effect 
prior to June 10, 1999.  The Board is bound in its decisions 
by the precedent opinions of VA's General Counsel.  See 
38 U.S.C.A. § 7105(c) (West 2002).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since 38 C.F.R. § 4.87, 
Diagnostic Code 6260, currently prohibits assignment of 
separate evaluations for bilateral tinnitus, and as 
VAOPGCPREC 2-2003 prohibits assignment of separate 
evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the veteran's 
claim for separate compensable evaluations for bilateral 
tinnitus.  His claim must therefore be denied as legally 
insufficient. 

C.  Extraschedular Consideration

Furthermore, the Board has considered whether the veteran's 
bilateral hearing loss and tinnitus present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this regard, the Board notes that the 
veteran's bilateral hearing loss and tinnitus have not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for an 
initial evaluation in excess of 0 percent for the veteran's 
bilateral hearing loss or for an initial evaluation in excess 
of 10 percent for tinnitus.




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

Entitlement to separate compensable ratings for bilateral 
tinnitus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



